ORDER
PER CURIAM.
Appellant, Tommy C. Nunley, appeals from an order entered in the Circuit Court of Cape Girardeau County dismissing appellant’s motion under Rule 24.035 to vacate, set aside, or correct the judgment or sentence. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are not clearly erroneous. As we find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).